Citation Nr: 1518332	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from December 1966 to August 1970, including service in the Republic of Vietnam from October 1967 to October 1968, and August 1969, to August 1970.  The Veteran also had service in the U.S. Army Reserve from August 1970 to December 1972 and the Army National Guard from September 1977 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for chloracne, claimed as due to exposure to herbicides.  The Veteran submitted a Notice of Disagreement to the March 2009 rating decision in August 2009, and in January 2010, the RO issued a Statement of the Case.  The Veteran then perfected his appeal by timely filing a VA Form 9 in January 2010.  

The Veteran testified at a Board video teleconference hearing before the undersigned in February 2015.  A copy of the hearing transcript is of record.  

As an initial matter, the Board notes that, in January 2010, the Veteran also perfected an appeal as to the issue of entitlement to service connection for injury, large toe, right foot (now claimed with deformity and pain).  Significantly, however, in a July 2014 rating decision, the RO granted service connection for onychomycosis (formerly injury, large toe, right foot) (also claimed with nail deformity).  Accordingly, the Board considers his claim for injury, large toe, right foot to be fully resolved, and therefore, outside the scope of this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for chloracne is warranted.  Specifically, he asserts that this condition is due to herbicide exposure in the Republic of Vietnam.  In this regard, the Veteran has reported that his symptoms began after entering service and that he has experienced recurrent acne symptoms since service.  See Board Hearing Tr. at 3-4, 10.  

As an initial matter, the Board finds that the Veteran's currently diagnosed chloracne did not clearly and unmistakably pre-exist his military service.  Rather, the evidence shows that, although the Veteran has reported having acne during his adolescence, this condition resolved prior to his entrance into service in December 1966.  In this regard, the Board finds it significant that the Veteran has reported that the acne he had as a teenager eventually cleared prior to service.  See Board Hearing Tr. at 8-10.  Additionally, there is no evidence of record indicating that the Veteran received treatment for acne prior to his entrance into service in December 1966.  Moreover, the Veteran specifically denied having a history of skin disease on his December 1966 Report of Medical History, and at the time of his December 1966 pre-induction medical examination, the Veteran was noted to have normal skin, with no notations of diseases or defects.  Furthermore, the Board points out that the Veteran did not seek in-service treatment for his acne until March 1967, three months after entry into active duty, indicating that he did not have an acne problem when he entered service, but rather, developed such a problem after entry into service.   

The Board finds that another VA examination assessing the etiology of the Veteran's currently diagnosed chloracne is warranted.  In making this determination, the Board acknowledges that, in December 2008, the Veteran was afforded a VA examination, at which time the examiner diagnosed the Veteran with recurrent chloracne.  In doing so, the examiner noted the Veteran's reports that, since service, he has had very frequent skin problems, including developing a severe acne-type rash on his face and back.  The examiner also noted the Veteran's reports that he was treated many times for boils, and that in the past 10 years, he had an incision and drainage done on his forehead and left cheek.  Significantly, however, the examiner failed to provide an opinion as to the etiology of this condition.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion assessing whether the Veteran's chloracne was incurred during or caused by his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, a review of the Veteran's claims file indicates that his post-service treatment records may currently be incomplete.  Specifically, at his February 2015 Board hearing, the Veteran testified that he has continued to receive VA treatment for his acne condition, to include undergoing an Agent Orange Assessment in January 2015.  See Board Hearing Tr. at 16-17.  The Veteran has also reported receiving VA treatment for his chloracne at the VA Medical Center in Indianapolis since 1970.  See July 2008 VA Form 21-4138.  Significantly, however, the only VA treatment records currently on file are dated from August 1980 to August 1983 and from August 2007 to October 2014.  As such, on remand, further efforts should be made to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records related to a skin condition dated prior to August 1980, from August 1983 to August 2007, and from October 2014 to present.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is complete, the record should be returned to the physician who conducted the Veteran's December 2008 examination for an addendum opinion.  If the December 2008 VA examiner is not available or otherwise determines that the Veteran should be provided a new VA examination, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acne condition. 

The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is conducted, all clinical findings must be reported in detail and correlated to a specific diagnosis.

As an initial matter, the examiner is advised that the Veteran had in-country service in the Republic of Vietnam, and as such, herbicide exposure is presumed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed recurrent chloracne had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his presumed in-service exposure to herbicides.   

The examiner should also provide a retrospective opinion as to whether the Veteran's currently diagnosed chloracne was manifest by deep acne (deep inflamed nodules and pus-filled cysts) by August 1971 (i.e., within one year of the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service).   

In providing the above opinions, the examiner must acknowledge and discuss: (1) the Veteran's March 15, 1967 in-service treatment during which the Veteran was prescribed acne medication and the examining physician made a line of duty determination; (2) the Veteran's reports of a continuity of acne symptomatology since service (see Board Hearing Tr. at 3-4, 10); and (3) the Veteran's brother's statements regarding the Veteran's symptoms after service (see February 2015 statement).  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  
The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




